Order of disposition, Family Court, New York County (Schechter, J., at fact finding and disposition), entered May 23, 1984, adjudicating appellant a juvenile delinquent upon his admission of acts which, if committed by an adult, would constitute robbery in the third degree, and placing him on probation for two years, affirmed, without costs and without disbursements. The order on appeal made one of the conditions of probation that appellant have no further criminal charges filed against him during his probation. Appellant contends that such a condition is an abuse of discretion as a matter of law. We affirm on our interpretation of the condition that it does not deprive appellant, were he charged with a crime during his period of probation, of any rights usual to any probationer to challenge the revocation of his probation. Concur — Sandler, J. P., Carro, Asch, Lynch and Ellerin, JJ.